The vital question involved in this case is somewhat obscured by the complicated transactions out of which the litigation arises. Divested of these extraneous and unessential features the case may be thus stated: —
The real property of a judgment debtor is sold under execution. Before the time for redemption has elapsed his attorney takes an assignment of the certificate of sale from the purchaser at the execution sale. The consideration for the transfer is the amount required for redemption — a small fraction of the value of the property. There being no evidence *Page 37 
on the point, the presumption is, that, even if the attorney paid his own money for the assignment, he did so without the consent of his client, and that he holds the title as an involuntary trustee for his client, with at most a lien for the sum expended in procuring the transfer. The question, then, is whether another judgment creditor of the client can subject his equitable estate in the land to the payment of his judgment. It is held that he cannot, — that the right of the client to enforce his equity against his trustee is a purely personal right which he may waive if he chooses so to do, and that his valuable interest in the land is at his option placed beyond the reach of an honest creditor. From this conclusion I dissent. I think, on the contrary, that the creditor has the right to proceed in his own behalf, as well against this estate as against any other valuable property of his debtor.